FILED
                           NOT FOR PUBLICATION                                 FEB 04 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD MATHIS, Special                          No. 14-15912
Administrator of the Estate of Joe
Robinson Mathis and as Trustee of the Joe        D.C. No. 2:07-cv-00628-APG-
Robinson Mathis and Eleanor Margherite           GWF
Mathis Trust, AKA Joe R. Mathis; JAMES
MATHIS; ANTHONY MATHIS,
individually,                                    MEMORANDUM*

              Plaintiffs - Appellees,

  v.

COUNTY OF LYON, a Political
Subdivision of the State of Nevada,

              Defendant,

  And

RICHARD GLOVER, individually,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 2, 2015**
                             San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and MURPHY, District
Judge.***

      Richard Glover brings an interlocutory appeal, after cross-motions for

summary judgment, from the district court’s decision denying him qualified

immunity on Plaintiffs-Appellees’ Fourteenth Amendment procedural due process

claim. We have jurisdiction under 28 U.S.C. § 1291 (2012), Mitchell v. Forsyth,

472 U.S. 511, 530 (1985), and we affirm.

      In Mathis v. County of Lyon, 633 F.3d 877, 878-79 (9th Cir. 2011), we

previously considered whether the district court erred in holding, subsequent to a

motion to dismiss, that Appellant Glover was not entitled to the defense of

qualified immunity. We found no error when we held that “the failure to give

notice and an opportunity to respond before Glover took the items from the house

violated due process” and that “[t]he right to notice and hearing prior to a public

official’s administrative taking of property is clearly established.” Id. at 879




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.

                                           2
(citing Fuentes v. Shevin, 407 U.S. 67, 82, 97 (1972) and United States v. James

Daniel Good Real Prop., 510 U.S. 43, 53 (1993)).

      Because it is an undisputed fact that Glover gave no notice or an opportunity

for a pre-deprivation hearing before removing personal property from Plaintiffs-

Appellees’ deceased father’s home, our decision in Mathis controls, and Glover is

not entitled to qualified immunity.

      AFFIRMED.




                                         3